LyoN, J.
It is too well settled to admit of controversy, that, on appeal from a judgment in an action tried by the court without a jury, we cannot review the findings of fact unless the testimony is preserved in a bill of exceptions, nor the conclusions of law unless due exceptions _ thereto were taken in the court below. The record in this cause contains no bill of exceptions, and fails to show that any exception was taken to the conclusion of law filed by the judge. Hence we can only determine, on this appeal, whether the pleadings support the conclusion of law and judgment. It is very clear that the answer states facts which constitute a perfect defense to the action. The pleadings do, therefore, support the conclusion and judgment. On this record we cannot determine whether the findings of fact are or are not inconsistent with each other.
By the Court. — The judgment is affirmed.